I concur in affirmance of the conviction, but think the amount of costs, imposed in the order of probation, not justified by the provision of the criminal code.
The expense of arrest, costs of examination before the magistrate, and costs of the trial may be summarily estimated and imposed, but there may not be included "coroner's fees, per diem compensation of the jurors and subsistence of the prisoner," as mentioned in the prosecutor's brief. If such items are included we will have a now meaning for the term "costs." Expenses of the established judicial system cannot be taxed as costs incident to any trial; neither may the board and lodging of a prisoner while awaiting trial.
In People v. Wallace, 245 Mich. 310, and again in People v.Davis, 247 Mich. 672, we held that costs in criminal cases must bear a true relation to the expense of prosecution. This still holds good, and costs are expenses incident to a prosecution, and not inclusive of any of the expenses of holding required terms of the circuit court.
The costs should be redetermined in accord with this opinion.
  POTTER, J., concurred with WIEST, J. *Page 513